Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (i) in the reply filed on 29 June 2021 is acknowledged.  Claims 1-5 read on the elected species.  Claims 6-10 are withdrawn as directed to non-elected Species (ii).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 November 2020 and 06 August 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, “a second grounding portion connected to the second grounding portion” is indefinite. The published specification ¶[0060] describes second, third and fourth grounding portions 210, 220 & 230 coupled to each other to form one member of conductive metal.  In this context, and because the only other grounding portion recited is a third grounding portion, the recitation will be understood to mean ---a second grounding portion connected to the third grounding portion---. 
Also in claim 1, “an upper portion of the body” and “a lower surface of the bracket” are indefinite. The terms “upper” and “lower” are relative and lack clear basis in context of the claimed body, bracket and grounding portions.  Similarly, “height direction” (claim 4) is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buerger et al. (US 9,692,278).
Regarding claim 1, Buerger teaches a motor comprising: 
a housing 36; 
a stator (not shown) provided in the housing (c.2:24-27); 
a rotor (not shown) provided in the stator (c.2:24-27); 
a shaft 34 engaged with the rotor (c.2:24-27; c.4:37-40; Fig.2); and 
a wire assembly (printed circuit board 54 with interference-suppression wiring formed thereon) coupled to the stator (via end plate 38 and metal sheet 10; c.5:34-42; Fig.3), 
wherein the wire assembly comprises a first grounding portion (PCB conductor paths) 60, and 
the housing 36 comprises: 
a body (i.e., ‘pole tube’, c.4:39-42); and 
a bracket (end plate) 38 including a first fastening hole (recess) 48 and provided on an “upper” [sic] portion of the body (i.e., front side of motor from which shaft extends; c.4:43-45; Fig.2), 
wherein the bracket 38 comprises: 
a third grounding portion (third section 30 of metal sheet 10) inserted into the first fastening hole (recess) 48 to be in contact with the body 36 (c.5:11-12; c.5:43-48); and 
a second grounding portion (second contact element) 24 connected to the [third] grounding portion 30 and disposed to be exposed at a “lower” [sic] surface of the bracket 38 (i.e., side of bracket 38/sheet 10 facing PCB) so as to be in contact with the first grounding portion (PCB conductor paths) 60 (i.e., connection to earth formed by housing 36 “… effected through 

    PNG
    media_image1.png
    408
    362
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    352
    media_image2.png
    Greyscale

Regarding claim 2, the bracket (end plate) 38 comprises a second fastening hole (recess) 48, and the bracket comprises a fourth grounding portion (contact element) 22 connected to the second grounding portion (second contact element) 24 and inserted into the second fastening hole 48 to be in contact with an external device (not shown, components of motor vehicle driven by DC motor; c.1:15-18).  
Regarding claim 4, the third grounding portion (third section) 30 and the fourth grounding portion (contact element) 22 are disposed at different positions in a “height direction” .  

Allowable Subject Matter
Claims 3 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art found in the limited time available for search1 and consideration does not further teach the claimed motor including, inter alia, “each of the third grounding portion and the fourth grounding portion comprises a hole through which a fastening member passes” (claim 3) or “the bracket comprises an accommodation portion that accommodates the wire assembly, and the second grounding portion is provided in the accommodation portion” (claim 5).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Only keyword searches were employed. See the file history search notes for details.